Exhibit 12 CBL & Associates Properties, Inc. Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Dividends (in thousands, except ratios) Year Ended December 31, 2009 2008 2007 2006 2005 2004 Earnings: Income (loss) before discontinued operations, equity in earnings and noncontrolling interests $ (13,881 ) $ 68,098 $ 144,819 $ 179,637 $ 267,160 $ 196,074 Fixed charges less capitalized interest and preferred dividends 294,051 313,209 287,884 257,067 210,914 177,219 Distributed income of equity investees 12,665 15,661 9,450 12,285 7,492 8,801 Equity in losses of equity investees for which charges arise from guarantees - (1,020 ) - Noncontrolling interest in earnings of subsidiaries that have not incurred fixed charges (4,901 ) (3,886 ) (5,278 ) (4,205 ) (3,700 ) (3,554 ) Total earnings $ 287,934 $ 393,082 $ 436,875 $ 444,784 $ 480,846 $ 378,540 Combined fixed charges and preferred dividends (1): Interest expense (2) $ 294,051 $ 313,209 $ 287,884 $ 257,067 $ 210,914 $ 177,219 Capitalized interest 7,327 19,555 19,410 15,992 10,184 4,719 Preferred dividends(3) 42,555 42,082 34,038 30,568 30,568 18,309 Total combined fixed charges and preferred dividends $ 343,933 $ 374,846 $ 341,332 $ 303,627 $ 251,666 $ 200,247 Ratio of earnings to combined fixed charges and preferred dividends - (4) 1.05 1.28 1.46 1.91 1.89 (1)The interest portion of rental expense is not calculated because the rental expense of the company is not significant. (2)Interest expense includes amortization of capitalized debt expenses and amortization of premiums and discounts. (3) Includes preferred distributions to the Company's partner in CW Joint Venture, LLC. (4) Earnings were inadequate to cover combined fixed charges and preferred dividends for the year ended December 31, 2009 by $55,999.
